 1   Shane Clayton
     Nevada State Bar No. 8783
 2   DURHAM JONES & PINEGAR
     111 S. Main Street, Suite 2400
 3
     P.O. Box 4050
 4   Salt Lake City, Utah 84110-4050
     Telephone: (801) 415-3000
 5   Facsimile: (801) 415-3500
     SClayton@djplaw.com
 6

 7   Attorneys for Defendant Early Warning Services, LLC

 8

 9                               IN THE UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
10
      Thomas Pamplona,                                                     Civil No. 2:19-cv-01000
11
                  Plaintiff,
12                                                                STIPULATION TO EXTEND TIME
13    v.                                                          TO FILE RESPONSIVE PLEADING
                                                                           (First Request)
14    Early Warning Services, LLC,

15                Defendant.

16

17           Defendant Early Warning Services, LLC (“EWS”) and Plaintiff Thomas Pamplona, by
18   counsel, and pursuant to LR IA 6-1, submit the following Stipulation to Extend Time to File

19   Responsive Pleading up to and including July 30, 2019. In support of the Stipulation, the parties state

20   the following:

21           1.          EWS was served with the Complaint through its registered agent on or around June 17,

22   2019 making its responsive pleading due on or around July 8, 2019.

23           2.          The undersigned counsel for EWS was recently retained by EWS in connection with

24   this matter and is continuing to review the allegations asserted in the Complaint.

25           3.          Due to the undersigned’s recent engagement, counsel was unable to request an

26   extension of time prior to the expiration of the original deadline to respond to the Complaint.

27           4.          Counsel for Plaintiff has agreed to the requested extension and the requested extension

28

     39501215v1
 1   will not impact any other deadlines in this case.

 2           5.     This is the first request to extend the deadline for EWS to file its responsive pleading.

 3           6.     Therefore, the parties hereby stipulate that the deadline for EWS to file its responsive

 4   pleading shall be extended through July 30, 2019.

 5           Dated this 23rd day of July, 2019.

 6   Respectfully Submitted,

 7   By: /s/ Shane Clayton                                 By: /s/ Miles N. Clark
 8   Shane Clayton, Esq.                                   Matthew I. Knepper, Esq.
     DURHAM JONES & PINEGAR                                Miles N. Clark, Esq.
 9   111 S. Main Street, Suite 2400                        Knepper & Clark LLC
     P.O. Box 4050                                         10040 W. Cheyenne Ave., Suite 170-109
10   Salt Lake City, Utah 84110-4050                       Las Vegas, NV 89129
11                                                         David H. Krieger
12                                                         HAINES & KRIEGER, LLC
                                                           8985 S. Eastern Ave., Suite 350
13                                                         Henderson, NV 89123

14
                                                          IT IS SO ORDERED:
15

16                                                        ________________________________
                                                          UNITED STATES MAGISTRATE JUDGE
17
                                                                   7-23-2019
18                                                        DATED: ________________________
19

20

21

22

23

24

25

26

27

28

     39501215v1                                          -2-
 1                                  CERTIFICATE OF SERVICE

 2           I hereby certify that on this 23rd day of July 2019, a copy of the foregoing was filed

 3   electronically through the Court’s CM/ECF system, which causes service upon all counsel

 4   registered thereon.

 5

 6                                                      /s/ Shane Clayton

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     39501215v1                                   -3-
